UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-7685



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ANDREA JOY JAMES, a/k/a Dee,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CR-98-128-5-BO, CA-02-236-5-BO)


Submitted:   March 6, 2003                 Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Andrea Joy James, Appellant Pro Se.      Rudolf A. Renfer, Jr.,
Assistant United States Attorney, John Samuel Bowler, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Andrea Joy James seeks to appeal the district court’s order

denying relief on her motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that James

has   not   made   a    substantial    showing   of    the    denial    of    a

constitutional right. See Miller-El v. Cockrell,              U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument   would   not     aid    the

decisional process.




                                                                     DISMISSED




                                      2